Citation Nr: 1522481	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to December 1979 and from February 1991 to June 1991.  He had additional National Guard service from March 1982 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided correspondence in September 2011 and January 2015 withdrawing his request for a Board hearing.    

The issue of entitlement to an increased rating for a left knee disability was raised by the record in a November 2014 statement.  The Veteran's November 2014 statements and statements in a May 2015 brief may be construed as applications to reopen service connection claims for back, sleep, and heart disorders.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review.  The Veteran contends that his erectile dysfunction, in essence, developed as a result of his service-connected posttraumatic stress disorder (PTSD) and/or that it was aggravated as a result of his service-connected type II diabetes mellitus.  In a May 2015 brief the Veteran's representative asserted that an August 2009 notice of disagreement identified private treatment records (Blue Cross/Blue Shield) pertinent to the present appeal that had not been obtained.  Corrective action should be taken.  

The Board notes that an April 2009 VA diabetes mellitus examination report found a review of outpatient records indicated his erectile dysfunction was present long before the onset of his diabetes mellitus, but that no opinion as to aggravation was provided.  A March 2010 VA examiner noted the Veteran denied any erectile dysfunction.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA and non-VA treatment records with the claims file.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining Blue Cross/Blue Shield treatment records.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has an erectile dysfunction that was caused or aggravated by active service or a service connected disability.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



